Citation Nr: 9925705	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than September 
15, 1993, for a grant of a total rating for individual 
unemployability due to service connected disability (TDIU).

2.  Entitlement to special monthly compensation under 
38 C.F.R. § 3.350(a) for bilateral deafness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1997 and 
August 1997, from the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A Board decision of February 1997 found that the veteran 
was not entitled to an effective date earlier than September 
15, 1993 for service connection for a mental disorder.

3.  The veteran did not meet the schedular criteria for TDIU 
until the September 15, 1993 effective date for the grant of 
service connection for a mental disorder.

4.  The veteran's disability, during the period prior to 
September 15, 1993, has not been shown to have been 
manifested by exceptional circumstances so as to warrant an 
extraschedular TDIU.



CONCLUSION OF LAW

The criteria for an earlier effective date for a TDIU due to 
service-connected disabilities prior to September 15, 1993, 
have not been met.  38 U.S.C.A. § 5110 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.158, 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).

Entitlement to TDIU was granted via a rating decision of 
August 1997.  Entitlement to service connection for an 
acquired psychiatric condition was granted by a rating 
decision of February 1996.  The veteran appealed the 
assignment of an effective date of September 15, 1993 for 
service connection for depressive disorder.  A Board decision 
of February 1997 determined that he was not entitled to an 
earlier effective date.  

Prior to the grant of service connection for a depressive 
disorder the veteran was rated as 50 percent disabled for 
bilateral hearing loss, and 10 percent for tinnitus.  His 
combined evaluation was 60 percent.  A Board decision of 
March 1991 affirmed an RO denial of a claim for ratings in 
excess of these.  Applicable regulations provide that the 
effective date of an increase in disability compensation 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later, except that the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date. 38 
C.F.R. § 3.400(o)(2).

As a Board decision of February 1997 has already determined 
that there is no basis for an earlier effective date for the 
veteran's mental disorder, the Board will now limit its 
examination of this issue to the question of whether the 
veteran was entitled to an extraschedular TDIU between one 
year prior to April 1991 when he filed his claim for TDIU, 
and September 15, 1993, when the grant of service connection 
for a mental disorder resulted in the assignment of TDIU on a 
schedular basis.

As noted above, during this period the veteran was rated 50 
percent for hearing loss and 10 percent for tinnitus.  A 
combined rating of 60 percent was in effect.  He has argued 
that a bilateral factor should have been assigned, however, 
this provision is not applicable to hearing loss as the 
ratings for hearing loss already take this into account.  The 
veteran's representative has also claimed that the veteran is 
entitled to TDIU retroactive to September 8, 1978, which 
corresponds to a 21-4138 submitted by him.  It is true that 
the veteran first claimed that he was unable to work due to 
service connected disability in September 1978, however, he 
did not appeal the December 1978 decision which denied TDIU.  
He appealed a November 1986 rating decision which denied 
TDIU.  A November 1988 Board decision upheld the denial.  
These decisions were final.  The veteran's current claim for 
TDIU dates from April 1991.  The determinative issue is 
whether it was factually ascertainable that he was rendered 
unemployable by his service connected disabilities between 
one year prior to that date, and the current date of award.

A review of the evidence of record indicates that at the time 
of his April 1991 claim for TDIU the veteran was rated as 50 
percent disabled due to bilateral hearing loss and 10 percent 
due to tinnitus.  A Board decision of March 1991 had denied 
entitlement to increased evaluations for these disorders.  In 
February 1993 the U.S. Court of Appeals for Veteran's Claims 
(Court) summarily affirmed this determination.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  The issue of unemployability must be determined 
without regard to the advancing age of the veteran. 38 C.F.R. 
§§ 3.341(a), 4.19.  Marginal employment shall not be 
considered substantially gainful employment. 38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board is satisfied that the veteran's disabilities are 
correctly evaluated for purposes of determining whether 
unemployability exists, and that based on the evidence of 
record, his overall disability picture did not entitle him to 
a combined schedular evaluation higher than the one in effect 
during the applicable time period.  In light of the 
foregoing, the veteran failed to satisfy the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a), as his combined disability rating at the 
time in question did not total 70 percent.

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service- 
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue. 38 C.F.R. § 4.16(b).

VA outpatient treatment records, dated from January 1990 to 
May 1991 are silent regarding the veteran's service connected 
disabilities.  Records indicate that the veteran had four 
years of high school, worked as a clerk and supervisor for 
concrete companies and also received training as an auto 
mechanic and refrigeration technician.  The report of a VA 
audio ear disease examination, conducted in March 1994, 
confirmed a diagnosis of bilateral sensorineural hearing 
loss, but did not find Meniere's syndrome.  Private medical 
records, dealing with the period at issue, do not show 
treatment for the veteran's service connected disorders.  The 
veteran's claims folders do not contain any additional 
evidence regarding his service connected disabilities during 
the pertinent time period.

While the Board notes that the veteran's hearing loss is 
severe, and hearing aids do not appear to be of use to him, 
the evidence of record does not show that his service 
connected disabilities, alone, rendered him unemployable 
during the period in question.  No exceptional circumstances 
have been shown by the evidence describing the veteran's 
condition during this time period.  

The Board concludes that a grant of an earlier effective date 
than September 15, 1993 for TDIU is not warranted.  The 
objective evidence of record does not show that the veteran's 
disability was marked by unusual or exceptional 
circumstances, which would have warranted the assignment of 
an extra-schedular TDIU.


ORDER

Entitlement to an effective date earlier than September 15, 
1993 for TDIU is denied.



REMAND

The Board notes the report of a VA audiological examination, 
conducted in May 1997.  It was noted that language 
difficulties made the use of both pure tone average and 
speech discrimination scores inappropriate.  There is no 
indication that this determination was made by the Chief of 
the Audiology Clinic.

38 C.F.R. § 4.85 provides that numeric designations from 
Table VIa based solely on puretone averages may be used only 
when the Chief of the Audiology Clinic certifies that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in any each of the four 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision 
corrects for the fact that with a 55-decibel threshold level 
(the level at which speech becomes essentially inaudible) the 
high level of amplification needed to attempt to conduct a 
speech discrimination test would be painful to most people, 
and speech discrimination tests may therefore not be possible 
or reliable.  Id.

The Board notes that the report of a private audiological 
examination, conducted in February 1997, shows word 
recognition scores of 16 percent for the left ear and 24 
percent for the right ear.  These scores are not usable, as 
there is no indication as to which system was used for the 
tests, however, they indicate that the veteran has 
significant difficulty with word recognition.  Similar scores 
on a VA word recognition test, coupled with his puretone 
averages would see the assignment of an increased factor of 
XI for each ear.  

In light of the above findings, the Board concludes that this 
claim should be remanded to the RO for the possible benefit 
of the veteran.  The evidence shows the likelihood that 
further testing may improve his chances of qualifying for the 
benefit sought.

Therefore this claim is REMANDED to the RO for the following:

1.  The veteran should be scheduled for a 
VA audiological examination.  If language 
difficulties make the use of speech 
discrimination tests inappropriate, this 
should be certified by the Chief of the 
Audiology Clinic.

2.  The veteran's claim should be 
reexamined under the new regulations 
pertaining to hearing loss disabilities.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Upon completion of the above described item the RO should 
review the veteran's claim for special monthly compensation.  
If the determination remains adverse the RO should furnish 
the veteran and his representative a supplemental statement 
of the case and adequate time to respond.  The claim should 
then be returned to the Board for further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







